FRICK, J.
I concur in both the'reasoning and conclusion of District Judge McCREA. In view, however, that it is insisted that this case is controlled by the principles involved in the so-called turntable or attractive nuisance cases, and hence was properly submitted to the jury, I feel constrained to make a few observations in addition to what is said in the clear and able opinion of District Judge McCREA.
Since the doctrine of the attractive nuisance or turntable cases was announced about 50 years ago, both the scope of that doctrine and its limitations have become well established. The doctrine of the attractive nuisance cases arose squarely upon the ” principle of implied invitation by the owner of premises. Every owner who either expressly or by implication invites another or the public to come upon his premises is by law required to exercise .ordinary care and caution so as not to cause injury to those who come as a result of such invitation. The erection or maintenance of some attractive and dangerous instrumentality upon the premises which attracts and lures children of tender years who lack judgment and discretion, and who are prone to follow their childish propensities of diversion and play when such premises and instrumentalities are accessible to them, is in law deemed equivalent to an implied invitation by the owner to such *610children to come onto the premises and to play with such instrumentality. The law therefore imposes .the duty upon such owner to exercise ordinary care to prevent injury to the children that go upon, or to exercise ordinary care so as to prevent them from guing upon, the premises or, having access to the instrumentality, which lures and attracts them. The absence of such care constitutes negligence, and in case of injury to a child of tender years the owner of the premises is liable in damages in an action of tort. The doctrine properly applied is wholesome, humane, practical, and just. The doctrine, however, applies only to children of tender years, and to instrumentalities that are artificial and are unusually attractive, and that by ordinary effort can be made reasonably safe. The doctrine Avas not intended to burden the owners of premises by casting liability upon them for every injury that might be suffered by those who go upon the premises without invitation either express or implied whether young or old. Those who go Avithout an invitation either express or implied are mere trespassers, to whom the owner owes no duty except not to willfully inflict an injury upon them. In view that children of tender years are regarded as what in laAV is termed unconscious trespassers, they are excepted from the rule just stated, provided they are attracted to the premises as before stated.
The instant ease does not come Avithin the doctrine of the attractive nuisance cases for the following reasons: (1) That the beet dump in question was a lawful and useful structure, and was to be used for a purpose which made it impossible to exclude even children from going to it; (2) the structure was still in process of construction, and not fully completed, as alleged in the complaint and as shoAvn by the evidence; (3) the one who suffered the injury was not a child of tender years, but was a school boy of nearly 15 years of age, and, as the record shows at the time of the injury, Avas in the eighth grade in the common schools of this state, and at the time of trial in his second year in the high school. To hold that an American school boy 15 years of age, and in the eighth grade, is to be considered as a child of tender years, and is protected by the doctrine of the turntable cases, to *611my mind, goes so far beyond the principle upon which the attractive nuisance cases rest that it would amount to a travesty of justice. A boy of the age and intelligence of the plaintiff in this action cannot legally be heard to say that he did not know that it was wrong to' go upon premises to which he was not invited and where he had no business,. A mere cursory reading of the plaintiff’s- evidence discloses that he was a boy of keen and active mind. His intellect was at least equal to thousands if not hundreds of thousands who either volunteered or were drafted for service in the late "World’s War, and his educational acquirements were far above the educational acquirements of vast numbers of those who so served. To- hold, therefore, that the plaintiff comes within or is protected by the attractive nuisance doctrine is to compel every farmer and every owner of property who erects buildings or structures or who maintains such upon his premises where boys and girls are apt to and do congregate and play, to guard such buildings and structures, or, in case of injury to any one of the playing children, to be mulcted in heavy damages and thus be subject to the danger of having the savings of a lifetime swept away by a jury’s verdict. If this is a jury ease, then the case of every boy, whatever his age or intelligence, is a jury case, and the cases of Smalley v. Rio Grande Western Ry. Co., 34 Utah, 423, 98 Pac. 311; Charvoz v. Salt Lake City, 42 Utah, 455, 131 Pac. 901, 45 L. R. A. (N. S.) 652, and Bodgon v. L. A. & S. L. R. R. Co., 59 Utah, 505, 205 Pac. 571, are all wrong. Moreover, if those cases are wrong, then the recent ease of United Zinc & Chemical Co. v. Britt, 258 U. S. 268, 42 Sup. Ct. 299, 66 L. Ed. 615, which reflects the latest expression of the United States Supreme Court respecting the doctrine which controls attractive nuisance cases, is all wrong. Then, again, the facts in the case at bar clearly demonstrate that no one could have foreseen that the cable would come off the pulley, and, if it did, that some boy would attempt to put it on again, or that in attempting to do so he would carry the cable so far outside as to come in contact with a live electric wire. By viewing what happened retrospectively, no doubt, one can see how it could have been prevented. That, however, is not the test. *612Unless in the ordinary course of conduct one can anticipate the occurrence, or, at least, some occurrence that ordinarily would result in injury, he is not legally culpable for not having prevented it. To say that a jury may in' every case determine whether a certain act or omission constitutes culpable negligence is tantamount to saying that a jury and not the law imposes duties. To do that would 'merely amount to this: That one jury to-day would condemn one, while to-morrow it Avould exonerate another without any i’eason for so doing. Duties are imposed by law, and juries merely determine, whether the duty that the law imposes has been met. In doing that juries have no more right to resort to conjecture or to depart from whát is natural, reasonable, and usual than any one else. If, therefore, juries clearly depart from natural, usual, and ordinary course of conduct in arriving at their verdicts, the verdicts are against or contrary to law and it is the duty of the courts to interfere. Where, as in this case, therefore, the facts, when viewed in the light most favorable to the plaintiff, do not impose a legal duty, the question of liability is one for the court, and not for the jury. This principle is again illustrated and applied by the Supreme Court of the United States in the case last above referred to. In my judgment but one conclusion is permissible in this case, and that is that the structure in question is not within the attractive nuisance doctrine, and hence the plaintiff cannot avail himself of that doctrine.
GIDEON, J.
I agree that the beet dump in question is not such a structure or instrumentality as comes within the rule of the turntable cases or as can be designated an attractive nuisance. I regard the facts in this case as falling squarely within the principles stated by this court in Bogdon v. L. A. & S. L. R. R. Co., 59 Utah, 505, 205 Pac. 571. In that ease the place where the car was left and where the child found the powder was a place frequented by children. The testimony is undisputed in the present case that the beet dump was frequented by children, and that they were in the habit of *613playing around and upon the dump. The suspension of the cables in close proximity to the highly charged wires was a hidden danger, just as the powder was in the Bogdon Case.
I am also of the opinion that the ease should be reversed upon another ground, namely, the failure of the court to give to the jury appellant’s request No. 6. By that request the court was asked to submit to the jury whether the appellant, in the exercise of ordinary care, should have anticipated or expected or foreseen that children of tender years and immature judgment would make use of the cables as the testimony showed respondent did. I do not find that that request was given in substance in any other instruction. The appellant, in my judgment, was entitled to that or some similar instruction. Even though it be conceded that the suspending of these cables in the manner shown and in close' proximity to the electric wire was such as to impose a duty upon the defendant to protect children of immature judgment, nevertheless the question remains whether the appellant could or should have anticipated the use made of the cables by respondent.